Order entered April 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01405-CV

                    GREENVILLE AUTOMATIC GAS CO., Appellant

                                               V.

    AUTOMATIC PROPANE GAS AND SUPPLY, LLC AND STEVEN ANDERSON,
                            Appellees

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 77486

                                           ORDER
       We GRANT appellees’ April 9, 2014 second unopposed motion to extend time to file

brief and ORDER the brief be filed no later than May 16, 2014. Appellees are cautioned that no

further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE